DETAILED ACTION

This is in response to the Amendment filed 8/10/2021, in which claims 1-3, 6-10, 13-17 and 20 are presented for examination.    

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Fischer on 11/1/2021.
The application is amended as follows:
The claims are amended as follows:

Claim 1. (Currently Amended) A system for managing information received for presentation to a user, the system comprising: 
a processor; and 
a non-transitory machine-readable medium including instructions for controlling operation of the system, which when executed by the processor, cause the processor to perform operations comprising: 
collecting, from a sensor, physiological information from the user corresponding to a present state of the user; 

determining a priority of the information received for presentation to the user, wherein the priority is based on a rarity factor indicating that the information is rarely provided to the system; 
determining which stress threshold of a plurality of stress thresholds is exceeded by the present stress level; 
adjusting the plurality of stress thresholds based on past occurrences of whether the user keeps or discards information presented to the user at a particular stress level; 
applying a filter to the information according to the present stress level of the user and the priority to obtain filtered information; and 
presenting the filtered information to the user according to which stress threshold of the plurality of stress thresholds is exceeded by the present stress level, wherein filtering the information comprises at least one of forwarding, prioritizing, withholding, delaying, or skipping presentation of the information to the user.

Claim 8. (Currently Amended) A method of managing information received on a digital device for a user, comprising: 
collecting, from a sensor, physiological information from the user corresponding to a present state of the user; 
determining a present stress level of the user from the collected physiological information corresponding to the present state of the user; 

determining which stress threshold of a plurality of stress thresholds is exceeded by the present stress level; 
adjusting the plurality of stress thresholds based on past occurrences of whether the user keeps or discards information presented to the user at a particular stress level; 
applying a filter to the information according to the present stress level of the user and the priority to obtain filtered information; and 
presenting the filtered information to the user according to which stress threshold of the plurality of stress thresholds is exceeded by the present stress level, wherein filtering the information comprises at least one of forwarding, prioritizing, withholding, delaying, or skipping presentation of the information to the user.


Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to reasonably disclose, suggest, or teach the combination of features as claimed and arranged in at least claim 1 by the applicant. Further, applicant' s arguments, see pages 8 and 9 of Remarks filed 8/10/2021, with respect to claim limitations “determining which stress threshold of a plurality of stress thresholds is exceeded by the present stress level; adjusted the plurality of stress thresholds based on past occurrences of whether the user keeps or discards information presented to the user at a particular stress level;” have been fully considered and are persuasive.  As such, claim 1 is allowed.
	Claims 8 and 15 are allowed for reason similar as these for claim 1.
The remaining claims are allowed because of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
The following references have been considered:
Blom (US Publication No. 20140007010 A1) discloses determining a user’s level of stress is relatively high or relatively low. ([0047] , [0048], [0081], [0082])
Osotio (US Publication No. 20180101776 A1) discloses based on past experiences determining the user interacts more or less with a digital assistant when frustrated. ([0037], [0055])
Prasad (US 10051107 B1) discloses a notification opportunity based on user’s stress level.  (col. 12, line 48- col. 13, line 13).
Rihn (US 20180143688 A1) discloses modifying a haptic output command according to a determined fatigue level indicative of user fatigue. ([0047])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451